Dissenting opinion by
Judge Adams.
This was an action by plaintiff to recover of defendants damages for the loss of her husband, whose death was alleged to have been occasioned by their negligence whilst he was iti their service.
*354The defendants were the contractors for certain brick buildings, and the plaintiffs husband acted as one of their hodmen in carrying brick and mortar to the brick-masons. In crossing on a staging forty feet high, a piece of plank with a knot hole in it broke at the hole, and the deceased fell to the ground, which occasioned his death. The issues raised by the pleadings were negligence on the part of defendants, and contributory negligence on the part of the deceased.
The court instructed the jury, that upon the case, as made by the plaintiff, she was not entitled to recover. The plaintiff took a non-suit with leave to move to set it aside, which motion was made and overruled, and a final judgment rendered in favor of defendants, which was affirmed at General Term.
The only material evidence bearing on the issues was as follows:
William Crane testified: “I am a laborer ; know the defendants ; they constitute the firm of Ittner Brothers ; I was at work for them as a laborer when this accident happened. I knew the deceased, John Norton; we had had a good scaffolding of two good planks, joists which lying side by side made a walk about twenty-eight inches wide, but they had been removed while we were at dinner. In their places had been put an old header and a pine plank, I don’t know by whom. The joists had been taken by the carpenters who needed them in the building. I was the first to pass over these new ones, and as I stepped on it they were lying side by side, and I heard one of them crack, so I doubled them, putting one on top of the other; and this left a gangway about nine inches wide, about forty feet from the ground. There was no guard to it. It required care because it was so narrow. I then crossed over it; afterwards returned, and just as I got inside I met the gang coming which Norton was leading. I didn’t stop, as some one just at the moment halloed “hurry,men ! hurry !” when I went past them shouting “look out, boys ! that’s a dangerous place.” I meant by its width, but gave no explanation of what I meant — said nothing else than just to look out because it was a dangerous place. Norton ojjened the planks and laid *355them side by side, and the plank broke — he fell and was killed. I believe they were strong enough double, but not single, because the pine blank was unsound. The walk was dangerous because so narrow, but a man could safely pass over it, exercising care, as I proved myself, because I crossed it going and coming. The gangway was built by men under the orders of the boss, as I supposed. I hay©ibeen a laborer for the past eighteen years, and for the last.sixmr seven in this city. I have never known the laborers to furnish the plank, and supposed it was the business, of the boss to do it.”
Plaintiff also read -in evidence original answer of defendants, in these words:
“Mary Norton, Plaintiff, vs. Martin Ittner, John Ittner and Anthony Ittner, Defendants. In the Circuit Court of St. Louis county. October,Term, 1870.
Defendants for answer, come and aver that they have no sufficient knowledge or information to form a belief if plaintiff was the lawful wife of John Norton, deceased.
They deny that they constructed the staging mentioned in the petition, or that they had anything to do with the construction thereof, but they admit that a staging was constructed at the building specified by the employees of defendants, whose duty it was to use the same in carrying materials to be used in the erection of said building, of whom the said Norton was one, and whose duty it was to see that the same was perfect and secure before using the same. They aver, that, after said staging had been constructed and used, the said Norton altered and changed the same, that, if it was unsafe and insecure, such alteration and changing so made it, that such alteration and changing caused the accident that resulted in the death of said Norton, and that he did not exercise dire care and caution in the premises. They deny that they constructed said staging so carelessly, negligently and insecurely, that said John Norton, while in the usual course of his employment, and where he might lawfully be, fell through said staging without any fault on his part, and was precipitated from the height of seventy feet, or that their em*356ployees so did except the said Norton. They deny that the death of said Norton resulted from, and was occasioned by, any neglect or default of these defendants, or from any neglect or default of their agents, servants or employees in the construction of said staging, for which they are responsible, or by reason of any other neglect or default for which they can be held responsible, but they aver that the want of proper care and caution on the part of said Norton contributed to and caused his death. They deny that by the provisions of any statute they forfeited and became liable to pay the plaintiff the sum of five thousand dollars, or any other sum. Therefore they ask judgment to go hence with their costs.
By C. Gr. Mauro & Laughlin, their attorneys.”
It is very obvious from this statement that the plaintiff had no standing in court. It is manifest that the death of her husband was occasioned by his own immediate act in separating the planks which formed the staging, and walking on the unsound plank. If it was not his business to see that the staging was all right, he certainly had no authority to alter it, and thus render it still more dangerous.
But the answer of the defendants to the original petition, which was read in evidence by the plaintiff without objection, settles this controversy. Whether a pleading can be read as evidence, if objected to, it is unnecessary to consider. For the present inquiry it is sufficient, that this answer was read as evidence without objection, and must be taken as a part of the plaintiff’s case. It proves that the defendants were without fault, and that the deceased was the proximate and immediate cause of his own death.
In my opinion this judgment ought to be affirmed.